       Case 1:92-cr-10369-RWZ Document 761 Filed 01/27/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES,                      )
                                     )
                                     )
v.                                   )    No. 92-CR-10369-RWZ-2
                                    )
ALFRED TRENKLER,                    )
      Defendant.                     )
____________________________________)

                    DEFENDANT ALFRED TRENKLER’S
           ASSENTED-TO MOTION FOR LEAVE TO FILE A REPLY
_____________________________________________________________________________

      Pursuant to Local Rule 7.1(b)(3), defendant Alfred Trenkler (“Trenkler”)

hereby moves, by and through undersigned counsel, for leave to file a Reply to the

Government’s Opposition to Trenkler’s Emergency Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).

      In support of this motion, Trenkler submits, by and through undersigned

counsel, that a Reply is necessary to respond to some of the legal and factual

arguments raised in the Government’s Opposition.         Moreover, counsel for the

government have assented to this request for leave to file a Reply.

      WHEREFORE, Trenkler respectfully requests that the Court allow this

motion and permit him to file a Reply to the Government’s Opposition on or before

the close of business on Monday, February 1, 2021.




                                          1
       Case 1:92-cr-10369-RWZ Document 761 Filed 01/27/21 Page 2 of 2




                                        Respectfully submitted,
                                        For the Defendant,
                                        ALFRED TRENKLER
                                        By his attorneys,


                                          /s/ Scott P. Lopez
                                        Scott P. Lopez (BBO # 549556)
                                        LAWSON & WEITZEN LLP
                                        88 Black Falcon Avenue, Suite 345
                                        Boston, MA 02210
                                        617-439-4990 Ext 3076
                                        splopez@lawson-weitzen.com

                                        Nancy Gertner (BBO # 190140)
                                        Amy Barsky (BBO #601111)
                                        FICK & MARX LLP
                                        24 Federal Street, 4th Floor
                                        Boston, MA 02110
                                        (857) 321-8360
                                        NGERTNER@FICKMARX.COM
                                        ABARSKY@FICKMARX.COM

                        LOCAL RULE 7.1 CERTIFICATION
      I hereby certify that I have conferred with Assistant U.S. Attorneys Robert
Richardson and Kristen A. Kearney by electronic mail on January 26 and 27, 2021 in
a good faith attempt to resolve or narrow the issues in this motion and the
government assents to this motion.


                                         /s/ Scott P. Lopez
                                        Scott P. Lopez, BBO # 549556

                            CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as nonregistered
participants on January 27, 2021.

                                         /s/ Scott P. Lopez
                                        Scott P. Lopez, BBO # 549556



                                          2
